DETAILED ACTION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A Zare whose telephone number is (571)270-3266. The examiner can normally be reached Monday - Friday, 7-3.

Notice of Pre-AIA  or AIA  Status
This application claims priority to provisional application 62/848,557, filed 05/15/2019.  The present application, filed on or after 03/16/2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-15 are objected to because of the following informalities:  Claim 1 recites “one or more modes,” and then references “these nodes.”    Applicant should reference “the one or more nodes” throughout the remainder of the claim when referring to the one or more nodes.  More generally in regard to claim drafting, the Examiner notes that consistent (i.e., identical) terminology should be used throughout the claims when referring to a given element to ensure that the claims particularly point out and distinctly claim the subject matter, as required under 35 USC § 112.
Additionally, the Examiner notes that in general, the first time a limitation (i.e. an element, component, characteristic, etc.) is introduced in a claim it must be introduced with “a” or “an,” when grammatically appropriate.  Subsequently, references to previously-introduced limitations should be preceded by either “said” or “the”.   For example, in claim 1, line 3, “the” should precede –distribution ledger--.
Appropriate correction throughout all of the claims is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the individual nodes” and “the source of the data” in line 5.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 1 recites “the nodes” in line 7.  It is unclear if this is referencing the “one or more nodes” or “the individual nodes.”  
Claim 1 recites “the data accuracy validation results.”  There is insufficient antecedent basis for this limitation in the claim.    It is unclear which previous element (if any) this is referencing.
Regarding claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 5 recites “the nodes.”  It is unclear if this is referencing the “one or more nodes” or “the individual nodes” of claim 1. 
Claim 10 recites “the incentive protocol reward.”  There is insufficient antecedent basis for this limitation in the claim.    It is unclear which previous element (if any) this is referencing.
Regarding claim 10, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 11 recites “the either or all of the identity.”  There is insufficient antecedent basis for this limitation in the claim.    It is unclear which previous element (if any) this is referencing.
Claim 14 recites “the aggregate state.”  There is insufficient antecedent basis for this limitation in the claim.    It is unclear which previous element (if any) this is referencing.


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.


In accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, the examiner is to perform an analysis (Step 1, Step 2A (Prong One and Prong Two), and Step 2B) to evaluate whether the claims are drawn to patent-eligible subject matter.

Step 1 – Evaluate whether the claimed subject matter fails within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.
In the instant case, claims 1-14 are directed to a process. Thus, each of the pending claims is directed to one of the statutory categories.  Consequently, the analysis proceeds to the two-step framework previously set forth in Alice/Mayo.

Revised Step 2A: Prong One – Evaluate Whether the Claim Recites a Judicial Exception 
To determine whether a claim recite an abstract idea, examiners are to (a) identify the specific limitations the claims under examination that the examiner believes recites an abstract idea and (b) determine whether the identified limitations falls within one of the following subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance: 
(a) Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations;

(b) Certain method of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal integration (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities of behaviors; business relationships); maintaining personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and

(c) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Claim 1 is illustrative of the claimed subject matter:

1. (Original) A method to incentivize data accuracy on a computerized network or a distributed ledger comprising: 
connecting one or more nodes on the computerized network or distributed ledger; transmitting data from these nodes to a known location on one or more servers; 
aggregating data from the individual nodes and identifying which node is the source of the data;
comparing the aggregated data received from the nodes;
generating a consensus dataset and validation results via a consensus mechanism which is driven by data accuracy; 
creating an incentive protocol based on the data accuracy validation results; and
presenting data such as the aggregate consensus dataset or validation results to at least one end-user.
The claims recites a method for reconciling data records from difference sources.  All of the claim elements of the body of the claim are directed to a fundamental economic practice and are grouped as a certain method of organizing human interactions.  Accordingly, the claim requires further analysis under Prong Two.

Revised Step 2A: Prong Two – If the Claim Recites a Judicial Exception, Evaluate Whether the Claim Recites Additional Elements that Integrate the Exception into a Practical Application of that Exception.
A claim that integrates a judicial into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  Claims 1-14 recite additional elements of a computerized network or distributed ledger, and or more servers, but these generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer network.  In this instance, the use of a network and servers does not improve the functioning of the computer, but rather, only generally linking the use of the abstract data reconciliation technique to a computer environment.

Step 2B: If the Claim is directed to a Judicial Exception, Evaluate Whether the Claim Provides an Inventive Concept.
If a claim has been determined to be directed to a judicial exception under revised Step 2A, examiners should then evaluate the additional elements individually and in combination under Step 2B to determine whether the provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).  Here, in regard to claims 1-14, the claimed additional elements, when considered separately and in combination, do not add significantly more (also known as an inventive concept) to the exception.  Rather, the additional elements only store and execute instructions to gather data, process data, and output data, which are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d) (e.g., use of a computer for electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Moreover, “considered as an ordered combination, the computer components of [applicant’s] method add nothing that is not already present when the steps are considered separately.”  Alice v. CLS Bank, 134 S. Ct. 2347, 110 USPQ2d 1976, 1985 (2014).   Consequently, the Examiner concludes that the claims do not recite significantly more than the abstract idea, and consequently remain ineligible. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wilson et al., US 2020/0294033 A1 (Automatically assigning cryptographic tokens via a smart contract in response to analysis of transaction data)
Cheng et al., US 2019/0278944 A1 (Verifying integrity of data stored in a consortium blockchain using a public sidechain)
JAGOTA et al., US 2016/0125442 A1 (User scores based on bulk record updates)
Zillerberg et al., US 2015/0127660 A1 (Method and apparatus for calculating ranks and trust level for data sources).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A Zare whose telephone number is (571)270-3266. The examiner can normally be reached Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Scott A. Zare
3/12/2022



/SCOTT A ZARE/Primary Examiner, Art Unit 3649